
	
		II
		110th CONGRESS
		1st Session
		S. 943
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Ms. Snowe (for herself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  period for which the designation of an area as an empowerment zone is in
		  effect.
	
	
		1.Extension of round II and
			 round III empowerment zones
			(a)In
			 generalClause (i) of section
			 1391(d)(1)(A) of the Internal Revenue Code of 1986 (relating to period for
			 which designation is in effect) is amended by inserting (December 31,
			 2016, in the case of any empowerment zone designated under subsection (g) or
			 (h)) after 2009.
			(b)Conforming
			 amendmentParagraph (2) of
			 section 1391(h) of the Internal Revenue Code of 1986 (relating to additional
			 designations permitted) is amended by striking 2009 and
			 inserting 2016.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
